Citation Nr: 0020725	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  93-21 453	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an effective date prior to June 24, 1987, 
for the grant of service connection for lumbosacral strain.  
 
2.  Entitlement to specially adapted automobile or to 
automobile adaptive equipment.  




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse and two daughters




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969.  
 
By a rating decision of September 1987, the RO denied the 
veteran's claim of service connection for lumbosacral strain.  

In October 1991, the Board of Veterans' Appeals (Board) 
remanded the case for additional development of the record.  

In a rating decision of March 1992, the RO granted service 
connection and assigned a 40 percent rating for lumbosacral 
strain, effective on June 24, 1987.  

The Board again remanded the case in April 1996.  



FINDINGS OF FACT

1.  On May 14, 1987, it was first indicated in the record 
that the veteran was seeking service connection for 
lumbosacral strain.  

2.  By a rating decision of March 1992, the RO granted 
service connection and assigned a 40 percent evaluation for 
lumbosacral strain, effective on June 24, 1987.  

3.  The medical evidence serves to establish that the veteran 
had been suffering from lumbosacral strain due to his 
service-connected shell fragment wounds on May 14, 1987.  

4.  The veteran failed to report without good cause for a VA 
examination scheduled to determine whether the current 
severity of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  An earlier effective date of May 14, 1987, is warranted 
for the grant of service connection for lumbosacral strain.  
38 U.S.C.A. §§ 5107, 5110 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (1999).  

2.  The claim for a specially adapted automobile or 
automobile adaptive equipment must be denied by operation of 
law.  38 U.S.C.A. §§ 1160, 3901, 3902, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.655, 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date for the Grant of Service 
Connection 
for Lumbosacral Strain

The veteran contends that he warrants service connection for 
his lumbosacral strain since separation from service because 
he injured his low back when he sustained shell fragment 
wounds in the Republic of Vietnam.  

Applicable law and VA regulations provide that the effective 
date of an award of service connection shall be the day 
following the date of discharge or release from active 
service if the application for VA disability compensation 
benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  

In November 1968, during service, the veteran is shown to 
have sustained multiple shell fragment wounds in the Republic 
of Vietnam.  

A June 1970 rating decision assigned a 100 percent 
convalescent rating for the residuals of a shell fragment 
wound to the right and left leg with bilateral knee 
involvement, effective from the date of separation from 
service.  

A November 1970 rating decision assigned a 50 percent rating, 
effective in October 1970.  

In an April 1974 statement, the veteran requested an 
increased rating and service connection for shell fragment 
wounds to the elbows, shoulders, feet and left chest and for 
a "skin condition, chest and back."  

A VA examination was conducted in December 1974.  In part, 
intermittent lumbosacral strain was diagnosed.  

Subsequent to a February 1975 rating decision, the RO granted 
service connection for the residuals of a shell fragment 
wound: right lower extremity and right foot with knee 
impairment, rated as 30 percent disabling; left lower 
extremity and left foot with knee impairment, rated as 30 
percent disabling; left forearm and elbow, rated as 10 
percent disabling; left temporal region, rated as 10 percent 
disabling; left shoulder and axilla (claimed as a wound to 
the left chest), rated zero percent disabling; and donor site 
scars of the anterior right thigh, left buttock and right 
elbow, rated zero percent disabling.  In addition, he was 
also service connected for tinea versicolor, rated as 10 
percent disabling.  The combined evaluation was 70 percent, 
effective in April 1974.  

A September 1978 VA examination report indicated that the 
veteran had a lumbosacral strain which was "aggravated" by 
his shell fragment wounds.  

In November 1979, the veteran testified before a panel of 
three Members of the Board that he had injured his back in an 
automobile accident in 1977.  He indicated further that his 
"back was already damaged from the war."  

A Request for Physical Examination, dated on May 14, 1987, 
noted that the veteran was to be scheduled for an examination 
because service connection for lumbosacral strain was 
claimed.  

On June 24, 1987, it was noted that a United States Senator's 
office had contacted the RO by telephone regarding the status 
of the veteran's claim.  Later that month, the RO informed 
the Senator's office that the veteran was being scheduled for 
a VA examination.  

By a rating decision of March 1992, the RO granted service 
connection and assigned a 40 percent evaluation for 
lumbosacral strain, effective on June 24, 1987.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.  Nonetheless, any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.

The Board notes that the veteran asserts that service 
connection should be granted the date he separated from 
service.  As noted above, the first evidence of record 
indicating that the veteran filed a claim for service 
connection was on May 14, 1987.  The regulations are very 
clear that the effective date is "the date of receipt of the 
claim, or the date entitlement arose, whichever is later."  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

In the present case the May 14, 1987, date of claim is the 
later date.  The record contains no statements from the 
veteran prior to May 14, 1987, which indicate an intent to 
apply for service connection for back disability.  That is, 
the veteran never filed a formal or informal claim of service 
connection prior to May 14, 1987.  As such, an effective date 
for service connection for lumbosacral strain of May 14, 1987 
is warranted.

II.  Specially Adapted Automobile or to Automobile Adaptive 
Equipment

The veteran contends that he is entitled to a specially 
adapted automobile or to automobile adaptive equipment 
because of the severity of his service-connected 
disabilities.  

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of 38 C.F.R. § 3.808.  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  

The veteran has established entitlement to service connection 
for the following residuals of a shell fragment wound: 
lumbosacral strain, rated as 40 percent disabling; right 
lower extremity and right foot with knee impairment, rated as 
30 percent disabling; left lower extremity and left foot with 
knee impairment, rated as 30 percent disabling; left forearm 
and elbow, rated as 10 percent disabling; left temporal 
region, rated as 10 percent disabling; left shoulder and 
axilla, rated zero percent disabling; and donor site scars of 
the anterior right thigh, left buttock and right elbow, rated 
zero percent disabling.  In addition, he is also service 
connected for PTSD rated as 30 percent disabling; and tinea 
versicolor, rated as 10 percent disabling.  The veteran is 
also in receipt of a total compensation rating based on 
individual unemployability.  

The veteran failed to report for a VA examination scheduled 
to determine whether he was entitled to a specially adapted 
automobile or to automobile adaptive equipment in July 1996.  
In letters dated in October 1996 and June 1998, he was 
notified of his failure to report, that an examination was 
needed to resolve his claim and he was asked if he would 
appear for another examination.  He did not respond to these 
letters.  

When a claimant, without good cause, fails to report for a 
scheduled examination, the claim will be denied.  38 C.F.R. § 
3.655.  Some examples of good cause are the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  Id.  

In light of the veteran's failure to appear for his scheduled 
examination, without good cause shown, and that the question 
of entitlement to increased compensation in the form of 
entitlement to a specially adapted automobile or to 
automobile adaptive equipment cannot be answered without a 
current VA examination, the claim is denied.  



ORDER

An earlier effective date of May 14, 1987, is granted for the 
grant of service connection for lumbosacral strain.  

Entitlement to a specially adapted automobile or to 
automobile adaptive equipment is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

